     Case 3:20-cv-00736-JLS-WVG Document 26 Filed 05/04/21 PageID.305 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICARDO VALDEZ,                                    Case No.: 20-CV-736-JLS(WVG)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13    v.                                                 MOTION FOR
                                                         RECONSIDERATION
14    DR. ZHANG,
15                                    Defendant.         [Doc. No. 25.]
16
17         Plaintiff, a state prisoner proceeding pro se, seeks reconsideration of the Order
18   denying his request for appointment of an attorney or, in the alternative, an interpreter.
19   Plaintiff’s motion is DENIED.
20                                     I.     APPLICABLE LAW
21         “There is no constitutional right to appointed counsel in a § 1983 action.” Rand v.
22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (partially overruled en banc on other
23   grounds). Thus, federal courts do not have the authority “to make coercive appointments
24   of counsel.” Mallard v. U.S. Dist. Ct., 490 U.S. 296, 310 (1989); see also United States v.
25   $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995).
26         Districts courts do have discretion, however, pursuant to 28 U.S.C. section
27   1915(e)(1), to request that an attorney represent indigent civil litigants upon a showing of
28   exceptional circumstances. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th

                                                     1
                                                                               20-CV-736-JLS(WVG)
     Case 3:20-cv-00736-JLS-WVG Document 26 Filed 05/04/21 PageID.306 Page 2 of 3



 1   Cir. 2004). “A finding of the exceptional circumstances of the plaintiff seeking assistance
 2   requires at least an evaluation of the likelihood of the plaintiff’s success on the merits and
 3   an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the complexity of
 4   the legal issues involved.’” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon,
 5   789 F.2d 1328, 1331 (9th Cir. 1986)); see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th
 6   Cir. 1991).
 7         The Court agrees that any pro se litigant “would be better served with the assistance
 8   of counsel.” Rand, 113 F.3d at 1525. However, so long as a pro se litigant, like Plaintiff in
 9   this case, is able to “articulate his claims against the relative complexity of the matter,” the
10   exceptional circumstances which might require the appointment of counsel do not exist.
11   Rand, 113 F.3d at 1525 (finding no abuse of discretion under 28 U.S.C. § 1915(e) when
12   district court denied appointment of counsel despite fact that pro se prisoner “may well
13   have fared better-particularly in the realms of discovery and the securing of expert
14   testimony”).
15                                          II.    DISCUSSION
16           Plaintiff’s reconsideration motion is based on the same reasoning as his original
17   motion: he has limited education and limited English language abilities. However, as the
18   Court explained the first time, limited English proficiency is “not an exceptional
19   circumstance.” Jongpil Park v. Kitt, 2021 U.S. Dist. LEXIS 54998, at *5 (E.D. Cal. Mar.
20   22, 2021); Reyes v. Ortega, 2016 U.S. Dist. LEXIS 165542, at *3-4 (S.D. Cal. Nov. 30,
21   2016); Garces v. Degadeo, 2007 U.S. Dist. LEXIS 40582, 2007 WL 1521078, at *1 (E.D.
22   Cal. May 22, 2007).
23         Additionally, the Court is unaware of any statute authorizing the expenditure of
24   public funds for a court-appointed interpreter in a civil action. See Ruiz v. Shearer, 2021
25   U.S. Dist. LEXIS 41075, at *4 (E.D. Cal. Mar. 4, 2021); Loyola v. Potter, 2009 U.S. Dist.
26   LEXIS 36179, 2009 WL 1033398, at *2 (N.D. Cal. Apr. 16, 2009) (“The court is not
27   authorized to appoint interpreters for litigants in civil cases, and, moreover, has no funds
28

                                                    2
                                                                                  20-CV-736-JLS(WVG)
     Case 3:20-cv-00736-JLS-WVG Document 26 Filed 05/04/21 PageID.307 Page 3 of 3



 1   to pay for such a program.”). Accordingly, the Court will also deny plaintiff’s request for
 2   an interpreter.
 3         Petitioner’s motion for reconsideration is DENIED without prejudice.
 4         IT IS SO ORDERED.
 5   Dated: May 4, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              20-CV-736-JLS(WVG)
